United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1809
                                   ___________

Joseph Wm. Henry, Jr.,                   *
                                         *
            Appellant,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the District
W.J. Seely; Dave Filter; S. Larson; Lt. * of Minnesota.
Kelly; Charles B. Reed; J.D. Pfeifer; J. *
Mann; R.L. Stiff; Bob Mundt; Harrell *            [UNPUBLISHED]
Watts; G.L. Hershberger; Kathleen        *
Hawk,                                    *
                                         *
            Appellees.                   *
                                   ___________

                         Submitted: August 20, 2003

                              Filed: August 25, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate Joseph W. Henry appeals from the district court’s1 preservice
dismissal of his civil action. Having carefully reviewed the record, we conclude that

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan
Richard Nelson, United States Magistrate Judge for the District of Minnesota.
dismissal was proper as Mr. Henry failed to state a claim on any of the bases alleged
in his complaint. Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-